Citation Nr: 0825282	
Decision Date: 07/29/08    Archive Date: 08/04/08

DOCKET NO.  06-22 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for post-traumatic stress disorder (PTSD).  


ATTORNEY FOR THE BOARD

Jason Barlow, Associate Counsel


INTRODUCTION

The veteran had military service from July 1964 to August 
1966.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
granting service connection for PTSD and assigning a 30 
percent evaluation, effective March 24, 2005.  

FINDING OF FACT

The veteran's PTSD is manifested by blunted affect; 
stereotyped speech; impairment of short-term memory, 
judgment, and abstract thinking; disturbances of motivation 
and mood; and difficulty establishing and maintaining work 
and social relationships.  His GAF has ranged between 35 and 
55.  There is no indication in the record that the claimant 
suffers from obsessional rituals which interfere with routine 
activities; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; spatial distortion; or neglect of personal 
appearance and hygiene.  


CONCLUSION OF LAW

The criteria for an initial evaluation of 50 percent, but no 
higher, is met for the appellant's PTSD disability.  38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 
4.126, 4.130 Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim. 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in April 2005, regarding the initial service 
connection claim for PTSD.  The notification substantially 
complied with the requirements of Quartuccio v. Principi, 16 
Vet. App. 183 (2002), identifying the evidence necessary to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence; and Pelegrini v. Principi, 18 
Vet. App. 112 (2004), requesting the claimant to provide 
evidence in his possession that pertains to the claim.  

After the RO granted service connection for PTSD in a July 
2005 rating decision, the veteran filed a notice of 
disagreement with the assigned rating in March 2006.  The RO 
continued the 30 percent rating in a May 2006 statement of 
the case and a subsequent supplemental statement of the case.  
Although the veteran was not provided with all of the notice 
criteria for an increased rating claim pursuant to Vasquez-
Flores v. Peake, No 05-0355 (U.S. Vet. App. Jan. 30, 2008), 
as the veteran was granted service connection and assigned an 
evaluation and effective date, section 5103(a) has served its 
purpose.  Dingess v. Nicholson, 19 Vet. App. at 490 (2006).  

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, and obtained medical opinions as to the 
severity of PTSD.  All known and available records relevant 
to the issue on appeal have been obtained and associated with 
the veteran's claims file.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

The RO granted service connection for PTSD in July 2005 
assigning a 30 percent evaluation with an effective date of 
March 24, 2005.  The veteran requests an increased rating for 
PTSD, asserting it has become increasingly difficult for him 
to interact with others socially.  He also contends his 
overall functioning in a work environment has deteriorated, 
and he is no longer able to hold a job.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. 38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the potential application of the 
various other provisions of 38 C.F.R., Parts 3 and 4 will be 
considered, whether or not they were raised by the veteran, 
as well as the entire history of the veteran's disorder in 
reaching its decision, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  See 
Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2.  
Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id. 

The claimant is currently rated at 30 percent for PTSD.  
Under the General Rating Formula for Mental Disorders, a 30 
percent evaluation will be assigned for PTSD with 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A rating of 50 percent is assigned for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
(complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships. 38 C.F.R. § 4.130, Diagnostic Code 9411.

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name. 38 C.F.R. § 4.130, Diagnostic Codes 
9411.

In January 2005, the veteran underwent a private examination 
by a social worker. The examiner noted the veteran exhibited 
short-term memory and concentration impairment.  The veteran 
also exhibited a blunted affect, and the examiner remarked 
that the veteran's GAF had not been over 45 in the past year.  
A March 2005 private examination report by a psychiatrist 
also noted that the claimant exhibited a blunted affect, and 
assigned a GAF of 35.  

A May 2005 trauma symptom inventory indicated that the 
claimant had thoughts of harming others, and he threatened 
and had thoughts of committing suicide.  The inventory also 
noted that he sometimes wished he was dead and felt life was 
not worth living.  The claimant further suffered from 
delusions, and he believed that someone was reading his mind 
at times.  

The veteran underwent a VA examination in May 2005. The 
examiner reviewed the claims file and noted the veteran has 
never been hospitalized for his mental condition; however, he 
has received treatment.  The veteran reported severe problems 
getting along with others and physically violent eruptions of 
anger.  The veteran had shot his first wife, and he hit his 
second wife in the head with a trophy.  He was fired from his 
job after the latter incident.  The veteran reported social 
isolation and poor relationships with family and friends.  He 
also reported recurrent nightmares, and fears of very loud 
noises, such as the sound of a crane dropping a heavy object.  
The examiner indicated the veteran scored in the severely 
depressed range on a depression screen.  The claimant also 
answered questions with vague, wordy responses, and he 
exhibited a loosening of tight logical thinking along with 
some paranoid ideation.  The examiner concluded the 
claimant's degree of severity of PTSD was moderate, and his 
GAF was 38 at the time of the test with a GAF attributable to 
PTSD of 55.  

The claimant has exhibited many of the symptoms required for 
a 50 percent rating, including: blunted affect, stereotyped 
speech, impairment of short-term memory, impaired judgment, 
impaired abstract thinking, disturbances of motivation and 
mood, and difficulty establishing and maintaining work and 
social relationships.  Due to these symptoms, the claimant 
has occupational and social impairment with reduced 
reliability and productivity.  Examination notes indicate 
that the claimant was fired from his job due to a violent 
outburst against one of his wives.  The claimant has 
exhibited paranoid behavior and suicidal ideation, and the 
May 2005 VA examination noted that the claimant has a poor 
relationship with his family along with problems establishing 
social relationships.  

The veteran's GAF score range of 35-55 further supports the 
criteria for a 50 percent rating.  According to the 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
edition (DSM IV), a GAF score reflects the "psychological, 
social, and occupational functioning in a hypothetical 
continuum of mental health-illness."  DSM IV, American 
Psychiatric Association (1994), pp.46-47; 38 C.F.R. §§ 
4.125(a), 4.130.  A GAF score of 31-40 indicates some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school.  A GAF score of 41-50 indicates serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  A GAF score of 51-60 represents 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  

The claimant's PTSD symptoms do not meet or more nearly 
approximate the requirements for a 70 percent rating.  
Although the claimant exhibits several of the deficiencies in 
work, family relations, judgment, thinking and mood to 
approximate a 70 percent rating, he does not suffer from many 
of symptoms associated with this rating.  There is no 
indication in the record that the claimant suffers from 
obsessional rituals which interfere with routine activities; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
spatial distortion; or neglect of personal appearance and 
hygiene.  

At the private mental assessment in January 2005 the claimant 
was fully oriented and cooperative.  The examiner noted his 
thoughts were logical and sequential with overall cognitive 
functioning in the normal range, and there was no presence of 
hallucinations, delusions, psychoses, or thought disorder.  
Moreover, his judgment for normal events was "good."  The 
examiner noted the claimant's affect was blunt, but he was 
alert to person, place, and time.  

Although the claimant has apparently not worked for some 
time, there was no indication the claimant's employment 
reliability has suffered significantly.  The claimant has 
held jobs post-service, including: insurance sales person, 
army depot worker, and computer monitor at an alternative 
education center.  Overall, the veteran's PTSD has been 
described as moderate.  The claimant's hygiene has never been 
a problem, and he arrived appropriately dressed for the 
various examinations.  The veteran also has the ability to 
manage his own financial affairs.  His PTSD symptoms are not 
insignificant; however, the medical evidence shows he 
generally functions satisfactorily, with routine behavior, 
self-care, and normal conversation ability.

It is significant that the May 2005 examiner is assigned a 
GAF score of 55 for PTSD, a GAF score of 38 for the rest of 
the mental impairment.  The Board is precluded from 
differentiating between symptomatology attributed to a non-
service connected disability and a service connected 
disability in the absence of medical evidence which does so.  
Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per 
curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 
(1996).  

While the veteran's GAF scores of 35 and 38 dip down into 
more debilitated levels, the claimant's functional 
limitations do not support this low a score.  There is no 
indication, for example, that the veteran has impairment in 
reality testing or communication, which is included with GAF 
scores below 40.  Moreover, the GAF score is but one of many 
criteria in evaluating the severity of the veteran's PTSD.  
Accordingly, considering the claimant's GAF range with the 
rest of the medical evidence, the veteran is properly 
evaluated at 50 percent.  

The level of PTSD impairment has been relatively stable 
throughout the appeals period, or at least has never been 
worse than what is warranted for a 50 percent rating.  
Therefore, the application of staged ratings (i.e., different 
percentage ratings for different periods of time) is 
inapplicable.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).

The medical evidence more closely approximates the criteria 
for a 50 percent evaluation for PTSD.  To the extent that any 
further increase is denied, preponderance of the evidence is 
against the claim.  Gilbert v. Derwinski, 1 Vet. App. at 57-
58.  

Extraschedular

The Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  Floyd v. Brown, 9 Vet. App. 88 (1996).

The Board, however, is still obligated to seek all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
or regulations. Referral under 38 C.F.R. § 3.321(b)(1) is 
appropriate where circumstances are presented that are 
unusual or exceptional.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).

The veteran's disability picture has not been rendered so 
unusual or exceptional in nature so as to warrant referral of 
his case to the Director or Under Secretary for review for 
consideration of extraschedular evaluation.

While the veteran reported trouble getting along with others 
in a work-setting, this has been considered by the 50 percent 
evaluation for PTSD and does not rise to the level of marked 
interference with employment due to PTSD.  The record also 
does not show frequent periods of hospitalization because of 
PTSD.  The current schedular criteria adequately compensate 
the veteran for the current nature and extent of severity of 
his PTSD.  Having reviewed the record with these mandates in 
mind, there is no basis for further action on this question.



ORDER

Entitlement to an initial evaluation of 50 percent, but no 
higher, is granted, subject to the rules and payment of 
monetary benefits.  





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


